Citation Nr: 1414146	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-34 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a liver disability characterized as hepatitis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from October 1975 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.  

The Board previously remanded this matter for additional development in October 2011.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is warranted in this case.

The case was previously remanded in October 2011 to obtain a VA examination.  The Veteran had a VA examination in November 2011.  The VA examiner opined that the claimed condition was less likely than not incurred or caused by service.  The examiner's rationale was that a diagnosis of hepatitis C requires positive RIBA/ TMA, for which the Veteran is negative.  The examiner stated that it appeared that, during service, the Veteran suffered one of the 15 percent of acute hepatitis C infections which are cleared with no medical treatment and no sequela.  The examiner noted that hepatitis A is not chronic.  The examiner explained that the hepatitis B antibody presence is consistent with either resolved viral infection or with the Veteran's recollection of a series of  3 vaccinations.  
At the Board hearing, the Veteran testified that his private physician, Dr. Amer, currently treats him for heptitis C.  The Veteran submitted a statement from Dr. Amer, dated in February 2014, in which Dr. Amer indicated that the Veteran has liver disease from hepatitis C. 

A remand is warranted to attempt to obtain treatment records from Dr. Amer, as the records are not currently associated with the claims file.  The Veteran should then be afforded a new VA examination which considers all of the treatment records and Dr. Amer's February 2014 statement.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a current authorization for treatment records from  Dr. Amer. Request treatment records from Dr. Amer.  A negative reply should be requested if the records are not available.  Any response received should be associated with the claims file.   

2.  Schedule the Veteran for a VA examination for hepatitis.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide an opinion as to whether the Veteran has hepatitis C, and whether such disability is at least as likely as not (50 percent or greater likelihood) related to service. 

In providing the requested opinion, the examiner should consider the diagnosis of viral hepatitis during service in October 1976, any current treatment records pertaining to hepatitis C and Dr. Amer's February 2014 statement which indicated that the Veteran has liver disease from hepatitis C.

The examiner should also discuss the Veteran's reported risk factors for hepatitis C, including the following:

a.  a September 2009 statement regarding hepatitis risk factors, in which the Veteran reported getting a tattoo during service in 1976, using drugs twice while in service and sharing razors when his hair was cut.

b.  the Veteran's testimony in February 2014, which indicated that he shared needles in service.

The VA examiner should provide a detailed rationale for the any opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided without resort to speculation.

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
					


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


